Filed 9/2/22 In re W.L. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 In re W.L., a Person Coming Under the
 Juvenile Court Law.

 ORANGE COUNTY SOCIAL
 SERVICES AGENCY,
                                                                       G061271
      Plaintiff and Respondent,
                                                                       (Super. Ct. No. 20DP1587)
           v.
                                                                       OPINION
 L.L.,

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Robert Gerard, Judge. Conditionally reversed and remanded.
                   Lauren K. Johnson, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Leon J. Page, County Counsel, Karen L. Christensen and Aurelio Torre,
Deputy County Counsels, for Plaintiff and Respondent.
                   No appearance for the minor.
               L.L. (Father) appeals from the order terminating parental rights to his
daughter W.L. and placing her for adoption. (Welf. & Inst. Code, § 366.26.)1 He
contends the order must be reversed because the Orange County Social Services Agency
(the Agency) and the juvenile court failed to comply with their respective duties under
the Indian Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq.) (ICWA) and related
California law.2 His contention is based on the Agency’s failure to ask certain extended
relatives (paternal aunt B.L., her spouse H.L., and B.L.’s mother-in-law) whether the
child may have Indian heritage. The Agency concedes these relatives were not asked
about Indian ancestry as required under state ICWA requirements (§ 224.2, subd. (b)) and
the matter must be remanded. We agree.
               We conditionally reverse the order terminating Father’s parental rights and
remand for the limited purpose of ensuring compliance with ICWA and related state law.
As explained further in the disposition, post, we direct the Agency and juvenile court to
satisfy their duties under ICWA and related California law within certain time periods,
given the importance of expediency and need for finality at this stage.3 Once the Agency
has satisfied its duties, if the juvenile court finds ICWA does not apply to the proceedings
involving W.L., then the order terminating parental rights and placing W.L. for adoption
shall be reinstated.




1
    All further statutory references are to the Welfare and Institutions Code.
2
   Because ICWA and related California statutes use the term “Indian,” we do the same
for consistency, but we acknowledge other terms are preferred. (In re Benjamin M.
(2021) 70 Cal.App.5th 735, 739, fn. 1.)
3
  Furthermore, we encourage the parties to stipulate to the immediate issuance of the
remittitur in this case. (See Cal. Rules of Court, rule 8.272(c)(1).)


                                              2
                                         FACTS4
              On December 13, 2020, the juvenile court issued a protective custody
warrant for W.L. and her siblings, A.W. and O.L. W.L. and O.L. were placed with B.L.,
and A.W. was placed in a foster home.
              The detention report, filed in December 2020, indicated W.L.’s mother
(Mother) had denied any Indian ancestry. A dependency petition was filed the same day,
alleging the children came within the court’s jurisdiction under section 300, subdivision
(b)(1) (failure to protect). The Indian Child Inquiry Attachment to the petition (Judicial
Council of California form ICWA-010(A)) stated the social worker had questioned
Mother about W.L.’s Indian status and Mother “gave [her] no reason to believe the child
is or may be an Indian child.”
              At the detention hearing, the juvenile court found Father to be the presumed
father of W.L. Both parents, through counsel, denied any Indian ancestry. Father filed a
Parental Notification of Indian Status form (Judicial Council of California form
ICWA-020), checking the box that stated none of the indicators of possible Indian status
listed on the form applied. The form, however, was not signed by Father or his counsel.
The court found ICWA did not apply to W.L.
              The jurisdiction/disposition report noted the juvenile court had found
ICWA did not apply to W.L. In the jurisdiction/disposition report and an addendum
report, the social worker described multiple contacts the Agency had with B.L. and H.L.
regarding the care and custody of W.L. However, there was no indication the Agency
asked them about W.L.’s potential Indian heritage.
              At the jurisdiction hearing in March 2021, the juvenile court found the
allegations of the amended petition true and adjudged the children to be dependents of the
court. (§ 360, subd. (d).) Throughout the following year, social workers with the Agency

4
   In light of the limited issue raised on appeal, we focus our factual summary on those
facts relevant to the ICWA issue, specifically as to W.L., and to provide needed context.

                                             3
submitted several reports to the court (i.e., interim and status review reports, addendum
reports, and the section 366.26 report), but none of these reports contained new
information regarding W.L.’s Indian ancestry.
              At the section 366.26 hearing in March 2022, the court was reminded by
the Agency and children’s counsel that Father had filed a Parental Notification of Indian
Status form at the detention hearing and the court had previously found ICWA did not
apply to W.L. The court noted case law had since evolved making it “pretty clear” that
the filing of a Parental Notification of Indian Status form was insufficient by itself to
fulfill the Agency’s obligations and for the court to make an ICWA finding. The court
asked the Agency if it was “comfortable that the Agency ha[d] engaged in its statutory
investigative requirements during its contact” with the parents and with paternal and
maternal relatives. The Agency’s counsel answered affirmatively. The court indicated
its prior ICWA finding as to W.L. remained. The court ordered parental rights
terminated and placed W.L. for adoption (§ 366.26, subd. (c)(1)).


                                       DISCUSSION
                                              I.
                       ICWA INQUIRY AND NOTICE REQUIREMENTS
              “‘ICWA is a federal law giving Indian tribes concurrent jurisdiction over
state court child custody proceedings that involve Indian children living off of a
reservation. [Citations.] Congress enacted ICWA to further the federal policy “‘that,
where possible, an Indian child should remain in the Indian community . . . .’”’
[Citation.]” (In re A.R. (2022) 77 Cal.App.5th 197, 203.) “ICWA and governing federal
regulations [citation] set minimal procedural protections for state courts to follow before
removing Indian children and placing them in foster care or adoptive homes. [Citation.]”
(In re Rylei S. (2022) 81 Cal.App.5th 309, 316.)



                                              4
              California has enacted legislation codifying and elaborating on ICWA’s
procedural protections. (In re A.R., supra, 77 Cal.App.5th at p. 204.) Under section
224.2, subdivision (a), the court and child protective agency “have an affirmative and
continuing duty to inquire whether a child . . . is or may be an Indian child.” (Accord,
Cal. Rules of Court, rule 5.481(a).)5 “The continuing duty to inquire whether a child is or
may be an Indian child ‘can be divided into three phases: the initial duty to inquire, the
duty of further inquiry, and the duty to provide formal ICWA notice.’ [Citations.]”
(In re Y.W. (2021) 70 Cal.App.5th 542, 552.)
              The California Legislature has imposed a duty of early inquiry on both the
child protective agency (§ 224.2, subd. (a)) and the juvenile court (id., subd. (c)). When a
child protective agency takes a child into temporary custody, it “has a duty to inquire
whether that child is an Indian child.” (§ 224.2, subd. (b).) This “[i]nquiry includes, but
is not limited to, asking the child, parents, legal guardian, Indian custodian, extended
family members, others who have an interest in the child . . . whether the child is, or may
be, an Indian child . . . .” (Ibid.) At each parent’s first court appearance, the court must
(1) ask whether the parent “knows or has reason to know the child is an Indian child”
(id., subd. (c)) and (2) order each parent to complete the Parental Notification of Indian
Status form (Cal. Rules of Court, rule 5.481(a)(2)(C)).
              If either the juvenile court or child protective agency “has reason to believe
that an Indian child is involved in a proceeding,” then the court or the agency must “make
further inquiry regarding the possible Indian status of the child” as soon as possible.
(§ 224.2, subd. (e).) If “there is reason to know” an Indian child is involved in the
proceeding (id., subd. (f)), formal notice must be sent to the child’s parents or legal


5
   “Both ICWA and the Welfare and Institutions Code define an ‘Indian child’ as ‘any
unmarried person who is under age eighteen and is either (a) a member of an Indian tribe
or (b) is eligible for membership in an Indian tribe and is the biological child of a
member of an Indian tribe.’ [Citations.]” (In re D.F. (2020) 55 Cal.App.5th 558, 565.)

                                              5
guardian, Indian custodian, if any, and the child’s tribe. (Ibid.; § 224.3, subd. (a).) “It is
this ‘notice requirement, which . . . enables a tribe to determine whether the child is an
Indian child and, if so, whether to intervene in or exercise jurisdiction over the
proceeding.’ [Citation.]” (In re D.F., supra, 55 Cal.App.5th at p. 568.)
               “[T]he juvenile court ‘has a responsibility to ascertain that [the child
protective agency] has conducted an adequate investigation’” (In re D.F., supra,
55 Cal.App.5th at p. 568) and must determine whether ICWA applies to the child’s
proceedings (In re Y.W., supra, 70 Cal.App.5th at p. 552). The court may conclude
ICWA does not apply to the proceedings if it finds the child protective agency has
satisfied its duty of inquiry and due diligence as required in section 224.2 and there is no
reason to know the child is an Indian child. (§ 224.2, subd. (i)(2).)


                                              II.
                THE AGENCY FAILED TO CONDUCT AN ADEQUATE INQUIRY
               Father contends the Agency failed to satisfy its initial duty of inquiry
because it did not ask extended family members B.L. or H.L. about W.L.’s possible
Indian ancestry as required by section 224.2, subdivision (b). Father also identifies
H.L.’s mother as another possible extended family member who was not interviewed
about the child’s Indian heritage. The Agency agrees these individuals may qualify as
either extended family members or “others who have an interest in the child” (§ 224.2,
subd. (b)), and the Agency concedes the record does not reflect it inquired of these
individuals as to W.L.’s possible Indian heritage, despite having repeated contacts with
B.L. and H.L. We accept the Agency’s concession it failed to satisfy its duty of inquiry.
(See In re Benjamin M., supra, 70 Cal.App.5th at p. 744 [by not asking extended family
members whether child had Indian ancestry on paternal side, child protective agency
failed its duty of inquiry].)



                                               6
              As the Agency recognizes, this court has “established a clear rule that
requires reversal in all cases where the ICWA inquiry rules were not followed.” (In re
E.V. (2022) 80 Cal.App.5th 691, 694.) We agree with the parties that the matter must be
remanded for compliance with the inquiry and, if necessary, notice requirements of
ICWA and California law.


                                      DISPOSITION
              The order terminating parental rights as to W.L. is conditionally reversed
and the matter is remanded to the juvenile court with the following directions. Within 30
days of issuance of the remittitur, the Agency must file a report demonstrating its
compliance with ICWA and section 224.2. Within 45 days of issuance of the remittitur,
the juvenile court must conduct a hearing to determine whether the Agency has complied
with the inquiry and notice provisions of ICWA and related California law. After the
juvenile court ensures compliance with the applicable inquiry and notice requirements, it
shall make a finding as to whether ICWA applies to the proceedings involving W.L.
(§ 224.2, subd. (i).) The juvenile court has the discretion to adjust these time periods on a
showing of good cause.

       If the juvenile court finds the Agency has satisfied its duties and finds ICWA does

not apply to the proceedings involving W.L., then the juvenile court shall reinstate the

order terminating parental rights and placing W.L. for adoption. Alternatively, if the

juvenile court finds there is reason to know W.L. is an Indian child, the court shall

proceed accordingly.




                                             7
                     MOTOIKE, J.

WE CONCUR:



O’LEARY, P. J.



BEDSWORTH, J.




                 8